DETAILED ACTION
This communication is in responsive to RCE for Application 16/738820 filed on 4/01/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1 and 4-10 are presented for examination.

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/01/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments in the amendment filed on 4/01/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 1 and 4-10 are moot in view of the new ground of rejection.

Examiner’s Note
5.	After careful review, Examiner noted that the claims are obvious in view of admitted prior art Barco in instant specification page 3. Barco CN 104412542 discloses every element in the claims. Applicant should focus on image processing via a hardware card and work hard to distinguish the claims for the already known in the art technology. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beel et al. (hereinafter Beel) US 2021/0336859 A1 in view of Leahy et al. (hereinafter Leahy) US 2022/0005374 A1. 
Regarding Claim 1, Beel teaches a secondary-stream data transmission method for use in a conference (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a illustrate different stream data transmission to whiteboard. ¶0118; Any or all of the outputs of the processing devices 31, the cameras, the whiteboard, etc. can be recorded and stored digitally, e.g. in node 36 or elsewhere to provide a complete record with correct time sequence. Summarizing the above, the present invention provides an electronic meeting tool for communicating arbitrary media content between different users 37 (with their own processing devices 31, e.g. PC, mobile phone, or tablet) and one display or projector or multiple displays or projectors 44 in the meeting room 30), which is performed by an electronic device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a & ¶0114-¶0120; processing device 31 e.g. laptop computer, table etc.) that is communicatively connected to a peripheral device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0142; peripheral device connection. Also see Fig. 1a & ¶0044-¶0048; peripheral device), a virtual display apparatus (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0025 & ¶0058; virtual display USB. ¶0176-¶0181; enables display via USB. Also see Fig. 1a, ¶0044-¶0048 & ¶0142; virtual display), and a virtual UAC (USB (Universal Serial Bus) Audio Class) device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0044-¶0048; virtual UAC1 or 2), the virtual display apparatus and the virtual UAC device being virtualized on the electronic device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a, ¶0044-¶0048 & ¶0142, ¶0025 & ¶0058; virtual display and UAC1 or 2), 
wherein the method comprises: 
establishing, by the virtual UAC device, an audio data channel between the electronic device and the peripheral device, to obtain audio data (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a, ¶0044-¶0048 & ¶0142, ¶0176-¶0181, ¶0025 & ¶0058; generic driver UAC1 or 2 is used to connect peripheral device and electronic device to establish media channel. Also see ¶0118; output processing); 
and obtaining image data from an output interface of a graphics card of the electronic device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0203-¶0217; see graphics display output adapter. Also see ¶0118; Any or all of the outputs of the processing devices 31, the cameras, the whiteboard, etc. can be recorded and stored digitally, e.g. in node 36 or elsewhere to provide a complete record with correct time sequence. Summarizing the above, the present invention provides an electronic meeting tool for communicating arbitrary media content between different users 37 (with their own processing devices 31, e.g. PC, mobile phone, or tablet) and one display or projector or multiple displays or projectors 44 in the meeting room 30. Note that the media includes images, see ¶0143. Also see ¶0075, ¶0095), 
wherein when the image data is transmitted to the virtual display apparatus, the image data, or the image data and the audio data are transmitted to the peripheral device, and are transmitted, by the peripheral device, to other devices in addition to the electronic device, the virtual display apparatus, and the virtual UAC device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a and & ¶0143-¶0151. Note that base node includes a graphics card where images are transmitted to different devices of Fig. 1, see ¶0203-¶0217. Also see ¶0070, The executable software code can comprise sixth code for providing a means for encoding, compressing and optionally encrypting the video frames and sending them over a secure link to the base node), 
wherein when two successive image frames only have changed display content in a partial area, the image data obtained from the graphics card is the changed display content of the partial area (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0143-¶0151 & ¶0154, ¶0203-¶0217; showing the same arrangement of images on each screen (everyone sees the same things and can refer to them), this means that the topological arrangement of images on each screen of multiple screens is the same, [0147] 4. maximizing the use of screen real-estate (e.g. the images presented do not have borders containing no useful information), while preferably no allowing overlapping of the images [0148] 5. allowing local manipulation of zoom and pan but allowing to return to the default layout of item 3 above [0149] 6. arranging the images on each display taking into account the local display characteristics, such as any of resolution, pixel density, aspect ratio. Note that base node includes a graphics card, see ¶0203), 
and wherein the image data transmitted by the peripheral device is compressed data (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0064 & ¶0176-¶0181, ¶0203-¶0217; The executable software code can comprise sixth code for providing a means for encoding, compressing and optionally encrypting the screen scraped data and sending the screen scraped data the communication network), 

Beel does not expressly teach and the image data is compressed by the graphics card.
Leahy teaches and the image data is compressed by the graphics card (Fig. 3, ¶0008 & ¶0057; hardware encoder built into graphics card is used to encode images).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Leahy into the system of Beel in order to reduce CPU usage without a negative performance impact on the computing device (¶0008). Utilizing such teachings enable the system to process and encode data very efficiently with high performance and low latency (¶0057). 

Regarding Claim 4, Beel in view of Leahy teach the secondary-stream data transmission method for use in a conference according to claim 1, Beel further teaches wherein the peripheral device performs transmission over a wireless network (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0016-¶0017, ¶0042 & ¶0095; wireless transmission).

Regarding Claim 5, Beel in view of Leahy teach a secondary-stream data display method for use in a conference, Beel further teaches according to claim 1, wherein a peripheral device is communicatively connected to a receiving and processing end (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel that discloses a port of a processing device having a second display, see Fig. 1a and abstract & ¶0038-¶0044); 
and after the receiving and processing end obtains data transmitted by the peripheral device, the data is displayed on a display device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel that discloses a port of a processing device having a second display, see Fig. 1a and abstract & ¶0038-¶0044), or the data is transmitted by the receiving and processing end to a second peripheral device, is transmitted by the second peripheral device to a second electronic device, and is displayed on the second electronic device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a).

Regarding Claim 6, Beel in view of Leahy teach the secondary-stream data transmission method for use in a conference according to claim 5, Beel further teaches wherein the peripheral device and/or the second peripheral device is first paired with and connected to the receiving and processing end, and the data is transmitted only after the pairing and connection succeed (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0057, ¶0075 & ¶0122; paring between devices).

Regarding Claim 7, Beel in view of Leahy teach the secondary-stream data transmission method for use in a conference according to claim 5, Beel further teaches wherein after the receiving and processing end obtains the data transmitted by the peripheral device, the data is transmitted to a remote receiving and processing end, and is displayed on a remote display device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a second display), or the data is transmitted by the remote receiving and processing end to a remote peripheral device, is transmitted by the remote peripheral device to a remote electronic device, and is displayed on the remote electronic device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel  in Fig. 1a second display).

Regarding Claim 8, Beel teaches conference system (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a illustrate different stream data transmission to whiteboard. ¶0118; Any or all of the outputs of the processing devices 31, the cameras, the whiteboard, etc. can be recorded and stored digitally, e.g. in node 36 or elsewhere to provide a complete record with correct time sequence. Summarizing the above, the present invention provides an electronic meeting tool for communicating arbitrary media content between different users 37 (with their own processing devices 31, e.g. PC, mobile phone, or tablet) and one display or projector or multiple displays or projectors 44 in the meeting room 30) comprising: 
an electronic device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a & ¶0114-¶0120; processing device 31 e.g. laptop computer, table etc.); 
a peripheral device communicatively connected to the electronic device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0142; peripheral device connection. Also see Fig. 1a & ¶0044-¶0048; peripheral device); 
a receiving and processing end communicatively connected to the peripheral device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel where a port of a processing device having a second display id disclosed, see Fig. 1a and abstract & ¶0038-¶0044 & ¶0142; peripheral device connection. Also see Fig. 1a & ¶0044-¶0048; peripheral device); 
and a display device communicatively connected to the receiving and processing end (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0025 & ¶0058; virtual display USB. ¶0176-¶0181; enables display via USB. Also see Fig. 1a, ¶0044-¶0048 & ¶0142; virtual display), wherein the conference system implements display of secondary-stream data by using a secondary-stream data transmission method (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a illustrate different stream data transmission to whiteboard. ¶0118; Any or all of the outputs of the processing devices 31, the cameras, the whiteboard, etc. can be recorded and stored digitally, e.g. in node 36 or elsewhere to provide a complete record with correct time sequence. Summarizing the above, the present invention provides an electronic meeting tool for communicating arbitrary media content between different users 37 (with their own processing devices 31, e.g. PC, mobile phone, or tablet) and one display or projector or multiple displays or projectors 44 in the meeting room 30), wherein a virtual display apparatus and a virtual UAC (USB (Universal Serial Bus) Audio Class) device are virtualized on the electronic device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0044-¶0048; virtual UAC1 or 2), the virtual UAC device is configured to establish an audio data channel between the electronic device and the peripheral device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a, ¶0044-¶0048 & ¶0142, ¶0025 & ¶0058; virtual display and UAC1 or 2), 
to obtain audio data (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a, ¶0044-¶0048 & ¶0142, ¶0176-¶0181, ¶0025 & ¶0058; generic driver UAC1 or 2 is used to connect peripheral device and electronic device to establish media channel. Also see ¶0118; output processing), and image data is obtained from an output interface of a graphics card of the electronic device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0203-¶0217; see graphics display output adapter. Also see ¶0118; Any or all of the outputs of the processing devices 31, the cameras, the whiteboard, etc. can be recorded and stored digitally, e.g. in node 36 or elsewhere to provide a complete record with correct time sequence. Summarizing the above, the present invention provides an electronic meeting tool for communicating arbitrary media content between different users 37 (with their own processing devices 31, e.g. PC, mobile phone, or tablet) and one display or projector or multiple displays or projectors 44 in the meeting room 30. Note that the media includes images, see ¶0143. Also see ¶0075, ¶0095),
 wherein when the image data is transmitted to the virtual display apparatus, the image data, or the image data and the audio data are transmitted to the peripheral device, and are transmitted, by the peripheral device, to other devices in addition to the electronic device, the virtual display apparatus, and the virtual UAC device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in Fig. 1a and & ¶0143-¶0151. Note that base node includes a graphics card where images are transmitted to different devices of Fig. 1, see ¶0203-¶0217. Also see ¶0070, The executable software code can comprise sixth code for providing a means for encoding, compressing and optionally encrypting the video frames and sending them over a secure link to the base node),
and wherein after the receiving and processing end obtains data transmitted by the peripheral device, the data is displayed on the display device, or the data is transmitted by the receiving and processing end to a second peripheral device, is transmitted by the second peripheral device to a second electronic device, and is displayed on the second electronic device (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0143-¶0151 & ¶0154, ¶0203-¶0217; showing the same arrangement of images on each screen (everyone sees the same things and can refer to them), this means that the topological arrangement of images on each screen of multiple screens is the same, [0147] 4. maximizing the use of screen real-estate (e.g. the images presented do not have borders containing no useful information), while preferably no allowing overlapping of the images [0148] 5. allowing local manipulation of zoom and pan but allowing to return to the default layout of item 3 above [0149] 6. arranging the images on each display taking into account the local display characteristics, such as any of resolution, pixel density, aspect ratio. Note that base node includes a graphics card, see ¶0203), 
and wherein the image data transmitted by the peripheral device is compressed data (This is known in the art as admitted in the background of the specification and disclosed in Barco, see instant specification page 3. Also see Beel in ¶0064 & ¶0176-¶0181, ¶0203-¶0217; The executable software code can comprise sixth code for providing a means for encoding, compressing and optionally encrypting the screen scraped data and sending the screen scraped data the communication network), 

Beel does not expressly teach and the image data is compressed by the graphics card.
Leahy teaches and the image data is compressed by the graphics card (Fig. 3, ¶0008 & ¶0057; hardware encoder built into graphics card is used to encode images).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Leahy into the system of Beel in order to reduce CPU usage without a negative performance impact on the computing device (¶0008). Utilizing such teachings enable the system to process and encode data very efficiently with high performance and low latency (¶0057). 

Regarding Claim 9, Beel in view of Leahy teach the conference system, Beel further teaches according to claim 8, further comprising a remote electronic device, a remote peripheral device, a remote receiving and processing end, and a remote display device (Fig. 1a), wherein the conference system implements display of secondary-stream data by using the secondary-stream data display method of: after the receiving and processing end obtains the data transmitted by the peripheral device, the data is transmitted to a remote receiving and processing end, and is displayed on a remote display device (Fig. 1a), or the data is transmitted by the remote receiving and processing end to a remote peripheral device, is transmitted by the remote peripheral device to a remote electronic device, and is displayed on the remote electronic device (Fig. 1a).

Regarding Claim 10, Beel in view of Leahy teach the secondary-stream data display method for use in a conference according to claim 6, Beel further teaches wherein after the receiving and processing end obtains the data transmitted by the peripheral device, the data is transmitted to a remote receiving and processing end, and is displayed on a remote display device (Fig. 1a), or the data is transmitted by the remote receiving and processing end to a remote peripheral device, is transmitted by the remote peripheral device to a remote electronic device, and is displayed on the remote electronic device (Fig. 1a).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455